Citation Nr: 0421525	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  94-45 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a shoulder 
disorder.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for a right foot 
disorder.  

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for a hip disorder.  

8.  Entitlement to service connection for carpal tunnel 
syndrome.

9.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant had active military service from April 11, 1979 
to May 24, 1979.  The DD Form 214 reflects 2 months of prior 
inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating action by the 
Department of Veterans (VA) Regional Office (RO) located in 
Roanoke, Virginia, and a January 2002 rating action by the 
Department of Veterans Affairs Regional Office located in 
Waco, Texas.  The appellant currently resides within the 
jurisdiction of the Waco VARO.  

In February 1999, the Board remanded the appellant's claim 
for entitlement to service connection for a right knee 
disability to the RO for additional development.  The 
development ordered by the Board was not completed.  

In July 2003 the Board again remanded the veteran's claim to 
afford him an opportunity to testify at a videoconference 
hearing.  The transcript of his videoconference hearing in 
May 2004 is in the claims folder.  

The issue of service connection for a right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not serve for a period of 90 days.  

2.  Hypertension was first shown many years after service and 
there is no medical evidence of a nexus to service.  

3.  The complaints of shoulder pain in service have not been 
related to the current complaints of shoulder pain by 
competent medical evidence.  

4.  The claims folder does not include current diagnosis of a 
shoulder disorder.  

5.  There is no competent medical evidence which provides a 
nexus between degenerative changes in the thoracic spine or 
lumbar strain and any incident in service.  

6.  The first complaints of low back pain after service 
separation occur after the veteran as injured when a car fell 
on him in December 1993.  

7.  The only disorders of the right foot which have currently 
been diagnosed are athlete's foot and diabetic neuropathy.  
There is no competent medical evidence which provides a nexus 
between the athlete's foot and diabetic neuropathy and any 
incident in service.  

8.  Diabetes mellitus was diagnosed many years after the 
veteran's separation from the service.  There is no competent 
medical evidence which provides a nexus between the veteran's 
diabetes mellitus and any incident in service.  

9.  There is no current diagnosis of a hip disorder.  

10.  There is no current diagnosis of carpal tunnel syndrome.  

11.  Sleep Apnea was first diagnosed many years after service 
separation.  There is no competent medical evidence which 
provides a nexus between sleep apnea and any incident in 
service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  A shoulder disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

3.  A back disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

4.  A right foot disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

5.  Diabetes mellitus was not incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

6.  A hip disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

7.  Carpal tunnel syndrome was not incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

8.  Sleep apnea was not incurred in active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded VA's duty to notify the 
claimant and their representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the veteran was 
notified of the provisions of the VCAA in a July 2001 letter 
prior to the initial RO decision in January 2002.  

The RO in July 2001issued a letter to the appellant informing 
him of the provisions of the VCAA.  The letter notified the 
veteran of what the evidence must show to support his claim, 
what actions he must undertake and how the RO could assist 
him in obtaining evidence.  The RO in the October 2002 
statement of the case and February 2004 supplemental 
statement of the case informed the veteran of the evidence in 
the claims folder and what evidence was necessary to support 
his claims.  The RO obtained the veteran's service medical 
records, VA records and private medical records.  The claims 
folder also contains the veteran's records from the Social 
Security Administration.  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  No further actions to 
assist the veteran in developing his claims are required.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A chronic disease listed in 38 C.F.R. § 3.309 (2003) will be 
considered to have been incurred in or aggravated by service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  The veteran must have served 90 days of more during 
a war period after December 31, 1946.  The requirement of 90 
days' service means active, continuous service.  38 C.F.R. 
§ 3.307(a)(1)(2003).  

Factual Background.  The veteran's enlistment examination in 
February 1979 noted his blood pressure was 140/70.  
Urinalysis revealed his sugar was negative.  Examination of 
the vascular system, heart, upper and lower extremities, 
spine and musculoskeletal system were all normal.  In April 
1979 physical inspection found no disqualifying defects.  On 
his Report of Medical history in February 1979 the veteran 
denied any history of high blood pressure, recurrent back 
pain, painful shoulder, swollen or painful joints, foot 
trouble or frequent trouble sleeping.  

April 1979 service medical records reveal the veteran 
complained of pain in his shoulders.  After examining the 
veteran, the assessment was the veteran had an upper 
respiratory infection.  

No service separation examination was conducted.  

Private medical records from December 1993 reveal the veteran 
was injured when he was working underneath a car and a jack 
went out.  The car came down on top of him and injured his 
left leg.  He also had ribcage soreness and tenderness.  That 
had completely resolved but the veteran had lower back 
symptoms.  It as also noted he was injured in December 1993 
in a motor vehicle accident.  He was hit from behind, 
apparently a fender bender.  He had not been able to work 
since the accident.  The assessment was the veteran had a 
lumbar strain and a quad injury.  

May 1994 VA X-rays revealed degenerative changes in the lower 
thoracic spine.  Also noted in May 1994 were diagnoses of 
sleep apnea and borderline hypertension. 

A VA study in August 1994 revealed severe obstructive sleep 
apnea.  

December 1994 VA records of hospitalization noted a past 
medical history of borderline hypertension.  

Records from the West End Orthopedic Clinic dated in April 
1995 included a past medical history of hypertension and 
diabetes.  

May 1995 records from Richmond Medical Imagining Associates, 
Inc. included a chest X-ray which revealed degenerative 
thoracic changes.  

May 1995 records from the veteran's private physician include 
assessments of diabetes mellitus, hypertension, low back and 
shoulder pain secondary to an April 1995 motor vehicle 
accident, paresthesias of the right hand which was probably 
secondary to diabetic neuropathy and sleep apnea.  

January 1996 records from the West End Orthopaedic Clinic 
reveal the veteran was involved in an automobile accident in 
April 1995. 

April 1997 records from Neurological Associates, Inc noted an 
electromyography (EMG) did not show any evidence of carpal 
tunnel syndrome.  The neurologist stated the veteran's 
complaints sounded very much like carpal tunnel syndrome.

In August 2000 VA records the veteran complained of pain in 
the neck, shoulder, mid to lower back and right foot.  

December 2000 VA records reveal the veteran was given 
medication for athletes foot for both feet.  

June 2001 VA records note the veteran was brought to the 
hospital in an ambulance.  He was status post motor vehicle 
accident.  He was in a head on collision.  He complained of 
neck, shoulder, and right knee pain.  

In April 2004 the veteran was seen in the VA podiatry clinic 
for a diabetic foot care evaluation.  The veteran had been 
experiencing tingling, burning and numbness of his feet.  The 
assessment was the veteran had non-insulin dependent diabetes 
mellitus with signs of neuropathy and muscle weakness of the 
left extremity.  

The veteran appeared and gave testimony at a videoconference 
before the undersigned Veterans Law Judge in May 2004.  The 
veteran stated he was diagnosed with hypertension by a 
physician in Richmond, Virginia.  He as given medication.  He 
believed it started in 1990.  (T-4,5).  He was first 
diagnosed with diabetes mellitus in 1993.  (T-5).  He was 
diagnosed with sleep apnea in the 1990's.  (T-6).  He first 
started having shoulder pain in 1994.  (T-6).  The veteran 
believes his shoulder pain, back pain and hip pain were 
related to a fall he suffered in boot camp.  (T-6).  He also 
contends his foot pain was related to the fall.  He was 
diagnosed with carpal tunnel syndrome in 1993 or 1994.  The 
veteran asserted it was related to his use of crutches or 
other equipment to get around.  He said doctors had told him 
that.  (T-8).  

Analysis.  Service connection means that an injury or disease 
resulting in disability was incurred coincident with service.  
38 C.F.R. § 3.303 (2003).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Hypertension

The service medical records do not include any diagnosis of 
hypertension.  There are no references to elevated blood 
pressure readings or treatment for hypertension in service.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  As the 
veteran did not serve for a period of 90 days the presumptive 
provisions of 38 C.F.R. § 3.307 and 3.309 (2003) are not 
applicable in this case.  

The first reference to diagnosis of hypertension appears in 
December 1994 VA hospital records.  There are no findings in 
service which could be related to the post service diagnosis 
of hypertension.  38 C.F.R. § 3.303(d)(2003).  In the absence 
of evidence of elevated blood pressure readings in service, 
service connection for hypertension is not warranted.  

Shoulder

April 1979 service medical records included complaints of 
pain in the shoulders.  After examining the veteran it was 
found he had an upper respiratory infection.  No diagnosis of 
any disorder of the shoulders was recorded.  The next 
reference to shoulder pain appears in May 1995 private 
medical records.  After being involved in a motor vehicle 
accident in April 1994 the veteran complained of shoulder 
pain.  The veteran's private physician in his assessments 
attributed it to the April 1995 motor vehicle accident.  The 
veteran again complained of pain in the shoulders to VA 
physicians in August 2000.  In June 2001 the veteran again 
complained of shoulder pain after being involved in a head on 
collision.  

The shoulder pain in service was related to an upper 
respiratory infection.  There is no evidence in service 
medical records which indicates the veteran had a chronic 
shoulder disorder in service.  The veteran in his testimony 
stated he fell in service and injured his shoulders.  There 
are no references in the service medical records to a fall in 
service.  The veteran entered the service on April 11th and 
on April 21st went for medical treatment saying he had pain 
in his right knee when he did hard work.  He had knee surgery 
two years previously after suffering an avulsion fracture of 
the right tibial tubercule and upper tibia.  April 24th 
records noted the veteran's leg was giving out and that he 
was unable to exercise, run or march.  Examination found the 
knee to be stable.  

The post service medical records clearly indicate the veteran 
was involved in two motor vehicle accidents in April 1994 and 
June 2001 after which he complained of shoulder pain.  

There is no competent medical evidence of record which 
indicates there is any relationship between the veteran's 
shoulder pain in service and any current pain in the 
shoulders.  The veteran is not competent to attribute his 
current shoulder pain to a disorder.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In addition, the claims folder 
does not contain a diagnosis of any disorder of the shoulders   
In Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) the Court 
held that pain alone without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  

Back

There are no complaints of back pain in service.  The current 
diagnosis of degenerative changes of the thoracic spine and 
lumbar strain are only linked to service by the veteran's 
statement that he suffered a fall in service which resulted 
in a back disorder.  There is no competent medical evidence 
which indicates the veteran's current degenerative changes of 
the thoracic spine are related to any incident in service.  
38 C.F.R. § 3.159(a)(1)(2003).  Presumptive service 
connection provisions for arthritis are not applicable as the 
veteran did not serve for a period of 90 days.  

The lumbar strain noted in December 1993 private medical 
records was found after the veteran was injured when a car 
fell on him.  

In the absence of competent medical evidence which provides a 
nexus between the veteran's degenerative changes of the 
thoracic spine and the lumbar strain service connection is 
not warranted.  

Right Foot 

The only current diagnoses of the right foot are December 
2000 VA records of medication for athlete's foot and April 
2004 diagnosis of signs of neuropathy in the feet.  Both 
diagnoses involved both feet.  There is no competent medical 
evidence which attributed either of those diagnoses to any 
incident in service.  The statements of the veteran are not 
competent medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Service connection for a right foot disorder is not 
warranted.  

Diabetes Mellitus

The veteran testified he was first diagnosed with diabetes 
mellitus in 1993 many years after his separation from the 
service.  He contends his diabetes mellitus was caused by his 
"injuries."  The veteran is not competent to attribute a 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  There is no competent medical 
evidence which attributes the veteran's diabetes mellitus, 
diagnosed many years after service separation to any incident 
in service.  

In addition, as the veteran did not serve for a period of 90 
days the provisions of 38 C.F.R. § 3.307 and 3.309 are not 
for application.  Service connection is not warranted for 
diabetes mellitus.  



Hip Disorder

The service medical records do not include any references to 
a hip disorder or any complaints of hip pain in service.  The 
claim folder does not include current diagnosis of a disorder 
of the hip.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Service connection is not warranted for hip disorder.  

Carpal Tunnel Syndrome

The veteran has attributed his symptoms, which he contends 
are due to carpal tunnel syndrome, to his use of crutches and 
other assistive devices.  There is no competent medical 
opinion which provides a nexus between the veteran's use of 
crutches and any current numbness and tingling in the hands.  
38 C.F.R. § 3.159(a)(1).  

In May 1995 the veteran's private physical noted he had 
paresthesias of the right hand which was probably related to 
diabetic neuropathy.  The results of an EMG in March 1997 
were normal with no diagnosis of carpal tunnel syndrome.  The 
veteran's private neurologist indicated his symptoms were 
similar but indicated no diagnosis.  

In the absence of a current diagnosis of carpal tunnel 
syndrome, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Sleep Apnea

Sleep apnea was first diagnosed may years after the veteran's 
separation from the service.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service when considering a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  There is no competent medical evidence which relates 
the veteran's current sleep apnea to service.  

Service connection for sleep apnea is not warranted.  


ORDER

Service connection for hypertension is denied.  

Service connection for a shoulder disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a right foot disorder is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for a hip disorder is denied.  

Service connection for carpal tunnel syndrome is denied.  

Service connection for sleep apnea is denied.  


REMAND

The veteran is seeking service connection for his right knee 
disorder.  The veteran entered the service on April 11, 1974.  
On April 21, 1979 he told a medical examiner he had pain in 
the right knee when he had to do hard work.  He told the 
examiner he had had knee surgery two years previously.  May 
1974 records from Petersburg General Hospital reveal the 
veteran sustained an avulsion fracture of the right tibial 
tubercule and upper tibia in March 1974.  An open reduction 
and insertion of screws was performed.  The veteran remained 
in a cast for six months.  

In February 1999 the Board remanded the veteran's claim for 
service connection for a right knee disorder to the RO.  The 
purpose of the remand was to obtain a VA examination and an 
opinion as to whether the veteran's pre-existing right knee 
disorder increased in severity in service.  The claim folder 
does not contain a VA examination report addressing this 
question.  It appears the veteran moved from one state to 
another and also raised additional issues, as a result the 
ordered development was not completed.  The claim must be 
remanded to afford the veteran an examination and to obtain 
an opinion.  Stegall v. West, 11  Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his right knee 
disorder since May 2004.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The RO should arrange for the veteran 
to afforded a VA orthopedic evaluation.  
The claims folder should be made 
available to the examiner.  After 
reviewing the records from Petersburg 
General Hospital dated in May 1974 and 
the April 1974 service medical records 
the examiner is asked to answer the 
following:  Did the veteran's right knee 
disorder increase in severity in service?  
If so was the increase in severity beyond 
the normal course of the disorder?  
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required as outlined in 38 C.F.R. § 3.159 
(2003).  If further action is required, 
the RO should undertake it before 
readjudication of the claim.  

4.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claim 
of entitlement to service connection for 
the right knee disorder.  If any benefit 
sought on appeal is not granted, an 
appropriate supplemental statement of the 
case should be furnished to the appellant 
and his representative.  The appellant 
should also be afforded an opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



